United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF DEFENSE, OFFICE OF
THE INPSECTOR GENERAL, Alexandria, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1344
Issued: November 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 4, 2019 appellant filed a timely appeal from a December 6, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.3

1
Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated June 1, 2020, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed based on the case record. Order Denying Request for
Oral Argument, Docket No. 19-1344 (issued June 1, 2020). The Board’s Rules of Procedure provides that any appeal
in which a request for oral argument is not granted by the Board will proceed to a decision based on the case record
and any pleadings submitted. 20 C.F.R. § 501.5(b).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the December 6, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish disability from work
commencing March 7, 2018 and continuing causally related to his accepted June 29, 2016
employment injuries.
FACTUAL HISTORY
On July 29, 2016 appellant, then a 41-year-old investigator, filed a traumatic injury claim
(Form CA-1) alleging that on June 29, 2016 he sustained injuries to his head, neck, back, feet, and
ankles when a table he was leaning on collapsed, causing him to fall while in the performance of
duty. He stopped work on June 30, 2016. OWCP accepted that appellant sustained contusions of
the lower back, pelvis, right hip, scalp, and right rear wall of the thorax; a left sciatic nerve injury
at hip level; lumbosacral intervertebral disc displacement; and cervical radiculopathy. It paid him
wage-loss compensation for work absences commencing October 11, 2016.
Dr. Jennifer Mills, an attending Board-certified internist, held appellant off work beginning
June 30, 2016. She submitted periodic reports diagnosing lumbar radiculopathy and progression
of a C3-4 retrolisthesis attributable to the June 29, 2016 employment incident.
Appellant returned to work on October 11, 2016 for four hours a day, with an increase to
six hours a day on November 1, 2016.
In a November 29, 2016 report, Dr. Mills returned appellant to full-time work, effective
December 5, 2016. She noted that he required an ergonomic monitor, keyboard, lumbar support,
leg support, a standing desk, and parking accommodations.
On December 5, 2016 appellant returned to full-time modified-duty work.4
In a November 1, 2017 report, Dr. David P. Sniezek, a Board-certified physiatrist, noted
that appellant ambulated with a cane and had an antalgic gait. On examination, he found paraspinal
lumbar spam, restricted cervical and lumbar motion, and swelling and crepitation of the right knee.
In a November 7, 2017 prescription note, Dr. Sniezek diagnosed left-sided sciatica and prescribed
physical therapy.
In a November 22, 2017 report, Dr. Sniezek diagnosed left-sided lumbar sciatica; low back
pain; cervical spine sprain; segmental and somatic dysfunction of the cervical, lumbar, and sacral
areas of the spine; chondromalacia of the right knee; and generalized myalgia. He submitted
periodic reports through February 6, 2018 noting appellant’s ongoing symptoms.
In a January 26, 2018 report, Dr. Mills noted that appellant continued to require work
accommodations, including telework, flexible scheduling, ergonomic worksite adaptations, and
rest breaks.
Appellant stopped work on March 7, 2018. He alleged that the employing establishment
denied the accommodations prescribed by Dr. Sniezek and Dr. Mills.

4

Appellant participated in physical therapy treatments from December 5, 2016 to May 4, 2017.

2

In a March 9, 2018 note, Dr. Sniezek noted that on March 7, 2018 appellant was absent
from work for three hours “due to exacerbation of [appellant’s] neck and lower back condition.”
In a report dated March 13, 2018, he opined that appellant’s return to work exacerbated the
accepted conditions. Dr. Sniezek held appellant off work.
In a report dated March 15, 2018, Dr. Mills opined that appellant’s recent return to work
had exacerbated his accepted conditions. She indicated that the employing establishment had
refused appellant’s request for accommodations.
Dr. Sniezek provided examination reports dated March 30 and April 5, 13, 19, 26, 27, and
28, 2018 noting appellant’s continued cervicalgia, lumbar sciatica, lumbar pain, and right knee
pain. He treated appellant with osteopathic manipulation and related modalities.
On April 27, 2018 appellant filed claims for compensation (Form CA-7) for the periods
March 4 to 31, 2018 and April 15 to 28, 2018. In support of these claims, he provided time analysis
forms (Form CA-7a) for 2.5 hours of leave without pay (LWOP) used on March 7, 2018 eight
hours of LWOP used on March 9, 13, 14, 15, and 16, 2018; and eight hours of LWOP used on
each workday from March 19 through April 27, 2018.
In a development letter dated May 15, 2018, OWCP requested that appellant submit
additional information to support his claim for compensation for total disability from work
commencing March 4, 2018, including medical evidence establishing that he was disabled during
the claimed period as a result of his accepted employment injuries. It afforded him 30 days to
submit the requested evidence.
On June 5, 2018 OWCP obtained a second opinion from Dr. Easton Manderson, a Boardcertified orthopedic surgeon, on the nature and extent of the accepted conditions and whether work
restrictions remained necessary. Dr. Manderson reviewed the medical record and a statement of
accepted facts (SOAF). The SOAF specified that appellant had returned to full-time work on
December 5, 2016.
Dr. Manderson noted that appellant had returned to full duty in
December 2016 in his date-of-injury position. On examination, he found no current diagnosis
causally related to the accepted injuries. Dr. Manderson opined that chondromalacia of the right
patella was not related to the accepted injuries, which were mild and should have resolved without
symptoms. He recommended that appellant be issued a chair with a lumbar support.
Appellant provided a June 15, 2018 statement, alleging that the employing establishment
forced him to exceed his medical restrictions when he returned to work on “March 5, 2018.”
Appellant also submitted a June 14, 2018 report by Dr. Sniezek asserting that appellant had
not returned to his date-of-injury position. He related that, in December 2016 appellant worked
from home and from February 2017 to March 2018, appellant was assigned to an educational
fellowship. Dr. Sniezek opined that appellant aggravated the accepted conditions at work on
March 5 and 6, 2018, when management required appellant to lift heavy boxes of his belongings
while setting up his new cubicle.
By decision dated June 22, 2018, OWCP denied appellant’s claim for compensation for
disability commencing March 7, 2018. It found that the medical evidence of record was
insufficient to establish work-related disability during the claimed periods.

3

On June 20, 2018 appellant filed additional Form CA-7 claims for compensation for the
period April 29 to June 6, 2018. Accompanying Form CA-7a time analysis forms reported eight
hours of LWOP used on each workday from April 30 to June 6, 2018.
OWCP received progress notes from Dr. Sniezek dated June 4, 7, 12, 15, and 29, 2018.
On July 11, 2018 the employing establishment offered appellant a light-duty position
within the restrictions given by Dr. Manderson. Appellant declined the job offer on July 17, 2018.
On July 23, 2018 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review with regard to the June 22, 2018 decision.
Appellant thereafter submitted July 26 and 31, 2018 statements alleging a pattern of
harassment and malfeasance by OWCP and the employing establishment in the processing of his
claim.
Dr. Sniezek provided an August 17, 2018 medical note holding appellant off work.
By decision dated October 16, 2018, OWCP’s hearing representative vacated the decision
and remanded the claim to obtain additional information from the employing establishment
regarding the offered position. The hearing representative also requested clarification from
Dr. Manderson regarding whether appellant’s work activities on March 5 and 6, 2018 aggravated
the accepted conditions.
On remand, OWCP received an October 29, 2018 statement by R.H., an employing
establishment supervisor, who noted that appellant reported for duty on March 5, 2018. The
belongings from appellant’s prior office had been removed from storage and placed in his cubicle.
He requested to postpone unpacking as he was wearing a suit and had not yet eaten lunch. R.H.
permitted appellant to delay setting up his workspace until March 6, 2018. On March 6, 2018
appellant was observed typing on his laptop in an empty conference room. He did not unpack his
belongings. Appellant did not return to the office after March 6, 2018.
In a December 5, 2018 supplemental report, Dr. Manderson noted that Dr. Sniezek did not
report objective evidence of cervical or lumbar radiculopathy, and that the accepted conditions had
resolved without residuals. He opined that appellant was able to perform full-time sedentary work
if appellant utilized a chair with lumbar support.
By decision dated December 6, 2018, OWCP denied appellant’s claims for wage-loss
compensation for the period March 7, 2018 and continuing, based on Dr. Manderson’s opinion as
the weight of the medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the preponderance of the evidence.5 For each period of
5

A.V., Docket No. 19-1575 (issued June 11, 2020); see B.O., Docket No. 19-0392 (issued July 12, 2019); D.W.,
Docket No. 18-0644 (issued November 15, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel
Milton, 37 ECAB 712 (1986).

4

disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury.6 Whether a particular injury causes an
employee to become disabled from work, and the duration of that disability, are medical issues
which must be proven by the preponderance of the reliable, probative, and substantial medical
evidence.7
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.8 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.9
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s claimed disability and the accepted employment injury. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the claimed period
of disability.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.12
The Board has interpreted section 8103, which requires payment of expenses incidental to
the securing of medical services, as authorizing payment for loss of wages incurred while obtaining
medical services.13 An employee is entitled to disability compensation for any loss of wages
incurred during the time he or she receives authorized treatment and for loss of wages for time
spent incidental to such treatment. The rationale for this entitlement is that, during such required

6

Id.; William A. Archer, 55 ECAB 674 (2004).

7

20 C.F.R. § 10.5(f); B.O., supra note 5; N.M., Docket No. 18-0939 (issued December 6, 2018).

8

Id. at § 10.5(f); see B.K., Docket No. 18-0386 (issued September 14, 2018); S.M., 58 ECAB 166 (2006); Bobbie F.
Cowart, 55 ECAB 746 (2004).
9

Id.

10

J.M., Docket No. 19-0478 (issued August 9, 2019).

11

R.H., Docket No. 18-1382 (issued February 14, 2019).

12

M.A., Docket No. 20-0033 (issued May 11, 2020); A.W., Docket No. 18-0589 (issued May 14, 2019).

13

A.V., supra note 5; Y.H., Docket No. 17-1303 (issued March 13, 2018).

5

examinations and treatment and during the time incidental to undergoing such treatment, an
employee did not receive his or her regular pay.14
Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or impartial medical specialist) who shall
make an examination.15 This is called a referee examination and OWCP will select a physician
who is qualified in the appropriate specialty and who has no prior connection with the case.16
When there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background, must
be given special weight.17
ANALYSIS
The Board finds that appellant has met his burden of proof to establish entitlement to wageloss compensation for up to four hours of time lost for medical appointments on March 9, 13, and
30; April 5, 13, 19, 26, 27, and 28; June 4, 7, 12, 15, and 29; and August 17, 2018. On those dates,
appellant attended medical appointments with Dr. Sniezek for treatment of his accepted cervical
and lumbar spine injuries. As noted above, an employee is entitled to disability compensation for
any loss of wages incurred during the time he or she receives authorized treatment and for loss of
wages for time spent incidental to such treatment. For a routine medical appointment, a maximum
of four hours of compensation for time lost to obtain medical treatment is usually allowed.18 Here,
appellant underwent evaluation and treatment for musculoskeletal complaints related to his
accepted June 29, 2016 injuries on March 9, 13, and 20, April 5, 13, 19, 26, 27, and 28, June 4, 7,
12, 15, and 29, and August 17, 2018. The Board thus finds that the medial evidence of record is
sufficient to establish that he is entitled to up to four hours of wage-loss compensation on those
dates.
The Board further finds that the case is not in posture for decision regarding the remainder
of the claimed period of disability.
Dr. Sniezek provided reports from March 9 to August 17, 2018, holding appellant off from
work due to an exacerbation of the accepted cervical and lumbar spine injuries with objective signs
of lumbar radiculopathy. In contrast, Dr. Manderson, a second opinion physician, opined in June 5
14

For a routine medical appointment, a maximum of four hours of compensation for time lost to obtain medical
treatment is usually allowed. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter
2.901.19(c) (February 2013); A.V., supra note 5. See also K.A., Docket No. 19-0679 (issued April 6, 2020); William A.
Archer, 55 ECAB 674 (2004).
15

5 U.S.C. § 8123(a); K.C., Docket No. 19-0137 (issued May 29, 2020); M.W., Docket No. 19-1347 (issued
December 5, 2019); C.T., Docket No. 19-0508 (issued September 5 2019); R.S., Docket No. 10-1704 (issued May 13,
2011); S.T., Docket No. 08-1675 (issued May 4, 2009).
16

20 C.F.R. § 10.321.

17

K.C., supra note 15; M.W., supra note 15; C.T., supra note 15; Darlene R. Kennedy, 57 ECAB 414 (2006);
Gloria J. Godfrey, 52 ECAB 486 (2001).
18

Supra note 14.

6

and October 29, 2018 reports that appellant had no objective residuals of the accepted injuries and
could perform full-time work if given a chair with lumbar support. The Board finds that there is
an unresolved conflict of medical opinion between Dr. Sniezek, for appellant, and Dr. Manderson,
for the government, regarding whether appellant was totally disabled for work on and after
March 7, 2018.
OWCP’s regulations provide that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an OWCP
medical adviser, OWCP shall appoint a third physician to make an examination.19 The Board will
thus remand the case to OWCP for referral to an impartial medical examiner regarding whether
appellant has met his burden of proof to establish disability for work on and after March 7, 2018.20
Following this and any such further development as may be deemed necessary, OWCP shall issue
a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish entitlement to wageloss compensation for up to four hours of time lost for medical appointments on March 9, 13, and
30; April 5, 13, 19, 26, 27, and 28; June 4, 7, 12, 15, and 29; and August 17, 2018. The Board
further finds that the case is not in posture for decision with regard to whether appellant has met
his burden of proof regarding the remainder of the claimed period of disability.

19

5 U.S.C. § 8123(a); K.C., supra note 15; M.W., supra note 15.

20

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the December 6, 2018 decision of the Office of
Workers’ Compensation Programs is reversed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: November 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

